     Case 1:19-cv-01578-VEC-DCF Document 131 Filed 08/07/20 Page 1 of 7




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

IN RE: NAVIDEA BIOPHARMACEUTICALS                  Case No.: 1:19-cv-01578-VEC
LITIGATION
                                                   ECF Case



                                    NOTICE OF FILING

       PLEASE TAKE NOTICE that, pursuant to the request of the Honorable Debra Freeman,

Plaintiff /Counterclaim Defendant Navidea Biopharmaceuticals, Inc. and Third-Party Defendant

Macrophage Therapeutics, Inc. attach the November 21, 2018 Board of Director Meeting Minutes

for Macrophage Therapeutics, Inc.

Date: August 7, 2020                      Respectfully submitted,
      New York, New York


                                          Barry M. Kazan, Esq.
                                          Mintz & Gold LLP
                                          600 Third Avenue, 25th Floor
                                          New York, New York 10016
                                          Phone: (212) 696-4848
                                          Fax: (212) 696-1231
                                          kazan@mintzandgold.com
                                          -and-
                                          Karim Sabbidine, Esq.
                                          THOMPSON HINE LLP
                                          335 Madison Avenue, 12th Fl.
                                          New York, New York 10017
                                          Phone: (212) 344-3921
                                          Fax: (212) 344-6101
                                          karim.sabbidine@thompsonhine.com
                                          -and-
Case 1:19-cv-01578-VEC-DCF Document 131 Filed 08/07/20 Page 2 of 7




                              Alain M. Baudry, Esq.
                              Saul Ewing Arnstein & Lehr LLP
                              33 South Sixth Street, Suite 4750
                              Minneapolis, Minnesota 55402
                              Phone: (612) 225-2800
                              Alain.Baudry@Saul.com
                              Attorneys for Plaintiff /Counterclaim Defendant
                              Navidea Biopharmaceuticals, Inc. and
                              Third-Party Defendant
                              Macrophage Therapeutics, Inc.




                                 2
      Case 1:19-cv-01578-VEC-DCF Document 131 Filed 08/07/20 Page 3 of 7




                                 CERTIFICATE OF SERVICE

       I hereby certify that on August 7, 2020, I caused to be served on counsel of record,

electronically via the Court’s electronic filing system, a true and correct copy of Notice of Filing.




                                                     Barry M. Kazan




                                                 3
Case 1:19-cv-01578-VEC-DCF Document 131 Filed 08/07/20 Page 4 of 7
Case 1:19-cv-01578-VEC-DCF Document 131 Filed 08/07/20 Page 5 of 7
Case 1:19-cv-01578-VEC-DCF Document 131 Filed 08/07/20 Page 6 of 7
Case 1:19-cv-01578-VEC-DCF Document 131 Filed 08/07/20 Page 7 of 7
